Title: From John Adams to John Avery, 21 March 1777
From: Adams, John
To: Avery, John


     
      Sir
      Philadelphia March 21. 1777
     
     I had this Morning the Honour Pleasure of your Favour of the 7th. Instant, and am glad to learn that my Letter to you of the Tenth of February, was conveyed Safely to your Hand, and am obliged to you for communicating the Resignation enclosed in it to the Honourable Board.
     It would give me a great deal of Uneasiness if the Honourable Board should not proceed forthwith to fill up the Vacancy, if I thought as you seem to suggest that they would postpone it, untill they should see me, because the Public must suffer in the mean Time, and the Vacancy must be filled up after all with some other Gentleman. The Resignation you saw was the Result of long and anxious Deliberation, was founded in Reasons that will not alter, and therefore there will be no Change in my Determination. The Difficulty you insinuate of finding a proper Person, is merely imaginary. There is not a more suitable Person in the State nor belonging to it, than the very Worthy Gentleman who now presides in that Court, and other Gentlemen, enough, may be found to fill the Place which will be left open, by the Removal of him and his Honble Brothers, much more suitable to sit in that seat than I am.
     The Hopes you give me, that our Quota will be ready in a few Weeks rejoices me much. We want nothing but an Army, now in the Field to answer our Purpose. I had this Morning the Pleasure of a Conversation with Major General Mifflin who assures me that he has Tents of the very best Quality, compleatly ready for an Army of 20,000 Men to take the Field, and that in three Weeks he shall have enough compleated for 10,000 more, that he has entrenching Tools enough compleated for the whole Army the whole Campaign. That he has Camp Kettles and Canteens enough—and that he has Horses, Waggons and Magazines of Forage ready, So that this Department, which was last Year in So much Disorder, which occassioned Us such Losses, of Men, Baggage and Stores is now in a good Arrangement, and promises, more Comfort to the Army. We are making every Regulation in our Power in the Medical Department, and a fine Cargo of Druggs has arrived in Addition to a large Quantity before purchased by Dr Shippen. So that We comfort ourselves with Hopes that the Health of the Men will be better provided for than last Year. In the Commissaries Department, I am informed that large Quantities of Meat have been Salted down, that the Men may not be obliged to live altogether upon fresh Beef as they did the last Summer, in the extreamest Heat of the Weather, which was thought to be prejudicial to their Health.
     We are doing every Thing in our Power, for the Discipline, and the Comfort of the Army. Nothing in this Contest has ever given me So much Pain as the Sufferings of the Soldiers in sickness, and for Want of Discipline, to which indeed that sickness was in a great Measure owing. You had good Reasons for your Expectations that We should have an hard Struggle with Great Britain.
     Whoever has attended to the Policy of the British Court, and Studied the Characters which composed it, from the Year 1761, must have Seen abundant Evidence of a fixed Design to subjugate America to the compleat Domination of Parliament; must have observed, how Systematically, they have proceeded, with all their Art and all their Force, to accomplish this detestable Purpose.
     Whoever was acquainted with the national History, must have been convinced how compleatly their Government was corrupted, and the Persons concerned in it, lost to all the Tyes of Honour, Virtue and Religion: Tyes which once restrained that Nation: Tyes which alone can restrain any People from robbing and plundering all whom they think in their Power.
     Whoever was acquainted with America knew how unprepared she was. How unexperienced as Statesmen and Warriours. How unprovided with Warlike stores. How defenceless in fortified Places. And what is infinitely worse than all the rest, how much infected with that Selfishness, Corruption and Venality (so unfriendly to the new Governments she must assume) which have been the Bane of G. Britain. Every such Person, therefore must have expected, an hard Struggle. Hard as it is, however, it will succeed:
     May divine Providence Heaven direct Us, and conduct Us safely in due Time to Liberty to Virtue and of Course to Glory. I am dear sir, yours
    